DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

obtainment unit, detection unit, determination unit, depth information obtainment unit, extraction unit, in claims 1-16, and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 10, 17, and 18 are objected to because of the following informalities:  
Claims 1, 17, and 18 recite within claim scope the limitation , “succeeding a first point in time”, which should be recited as “succeeding the first point in time”.

Regarding claim 10, if ‘determination unit’ recited within claim scope is same as that of base claim 1, then it is required that “the determination unit” is recited, instead of “a determination unit”. However, ff it is a different component, then it is suggested reciting something like, “a second determination unit” to instill distinction over the determination unit recited in base claim 1.

Appropriate correction is required.

[Examiner’s Note – For the sake of examination, Examiner assumes that “succeeding the first point in time” is meant by the recited limitation of “succeeding a first point in time”].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-16, and 18 recite in the end of the preamble, “the apparatus comprising:”, which causes confusion, as to which apparatus being referred back to [i.e. “image processing apparatus” or “image capturing apparatus”]. A clear and unambiguous indication is required as to which apparatus is being referred here. Dependent claims 2-16 carry similar defect and thus also are rejected for same reason(s) stated above.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 8, 10, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0115967).

Regarding claim 1, Lee discloses an image processing apparatus (DSP 50 in figs. 1-3, 5, 7 etc., abstract) operable to determine a focus target area of an image capturing apparatus (rest of camera in fig. 1, abstract, ¶0026, 0026), the apparatus comprising: 
 	an obtainment unit (DSP 50, figs. 1-3, 5, 7 etc.) configured to obtain a first area to be a focus target in a first image captured by the image capturing apparatus at a first point in time (steps 1005-1013, fig. 10a. First point in time is inherent, ¶0010, ¶0081-0083); 
 	a detection unit (DSP 50, figs. 1-3, 5, 7 etc.) configured to detect a second area to be a focus target candidate from a second image captured by the image capturing apparatus at a second point in time (steps 1005-1013, ¶0010, ¶0081-0083); and 
 	a determination unit (DSP 50, figs. 1-3, 5, 7 etc.) configured to determine, based on the first area and the second image, a focus target area in the second image from among one or more partial areas in the second area (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Now, the instant of time when first and second area are detected is understood distinct, since a processor (e.g. DSP 50) can process one function at a given instant of time. Lee does not therefore explicitly disclose that the second point in time is succeeding a first point in time. 
However, there can reasonably be only two temporal relations between first point in time and second point in time, to be exact, either second point in time precedes the first point in time or second point in time succeeding the first point in time [understood as finite number of identified, predictable solutions].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to make second point in time succeeding the first point in time, because, it is an obvious option to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 7, Lee discloses the image processing apparatus according to claim 1, wherein 
 	the detection unit detects, in the second image, an area having an image feature that is similar to an image feature extracted from the first area as the second area (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding claim 8, Lee discloses the image processing apparatus according to claim 7, wherein 
 	the obtainment unit obtains a specific portion of a person or object as the first area, and the detection unit detects a portion that is the same as the specific portion as the second area (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding claim 10, Lee discloses the image processing apparatus according to claim 1, further comprising: 
 	an extraction unit (DSP 50, figs. 1-3, 5, 7 etc.) configured to extract, from the second area, one or more partial areas that meets a predetermined condition, wherein a determination unit determines the focus target area in the second image from among one or more partial areas extracted by the extraction unit (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding claim 13, Lee discloses the image processing apparatus according to claim 1, wherein 
 	the determination unit, based on a plurality of criteria, determines the focus target area in the second image, and 
 	the plurality of criteria include respective criteria for a similarity between the first area and the second area and an area of the one or more partial areas (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding claim 15, Lee discloses the image processing apparatus according to claim 1, wherein the second area is an area that indicates a head portion and/or a torso portion of a person (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding claim 16, Lee discloses the image processing apparatus according to claim 1, wherein 
 	the determination unit preferentially determines, from among the one or more partial areas, a partial area whose area is larger than a predetermined value as the focus target area in the second image (If it is determined that the area of the selected face region is greater than the area of the region 603, the DSP 50 detects an eye from the detected face in Operation 1017. For example, if it is determined that the area of the selected first face region 601 is greater than the area of the region 603, as illustrated in FIG. 6B, the DSP 50 detects the eye from the first face region 601, and if it is determined that the area of the selected second face region 602 is greater than the area of the region 603, as illustrated in FIG. 6C, the DSP 50 detects the eye from the second face region 602 - steps, 1015-1019, fig. 10b, ¶0084-0088).
Regarding method claim(s) 17, although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above.

Regarding claim 18, Lee discloses a non-transitory computer-readable recording medium storing a program that causes a computer to function as an image processing apparatus operable to determine a focus target area of an image capturing apparatus (¶0101), the apparatus comprising: an obtainment unit configured to obtain a first area to be a focus target in a first image captured by the image capturing apparatus at a first point in time; a detection unit configured to detect a second area to be a focus target candidate from a second image captured by the image capturing apparatus at a second point in time succeeding a first point in time; and a determination unit configured to determine, based on the first area and the second image, a focus target area in the second image from among one or more partial areas in the second area (see substantively similar claim 1 rejection above).


Claim(s) 2, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Terashima (US 2011/0292276).

Regarding claim 2, Lee discloses the image processing apparatus according to claim 1, further comprising: except, 
 	a depth information obtainment unit configured to obtain depth information for each area of an image captured by the image capturing apparatus, wherein 
 	the determination unit determines, based on depth information that corresponds to the first area and depth information that corresponds to the second area, the focus target area in the second image.
However, Terashima discloses, using the calculation of a difference value (P1-P2) of each of the received image plane positions, it is possible to determine the difference value of the subject distances using a focal depth conversion (¶0146). Terashima further discloses in fig. 9, method for an area selection process where more than one AF area is available (see fig. 5A, fig. 9 step S941-948).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee to include the teaching of Terashima of calculating difference in subject distances for determining AF, to obtain, a depth information obtainment unit configured to obtain depth information for each area of an image captured by the image capturing apparatus, wherein the determination unit determines, based on depth information that corresponds to the first area and depth information that corresponds to the second area, the focus target area in the second image, because, such combination would give better AF area selection since it also takes into consideration the MTF of the ranging areas in relation to lens (see abstract, ¶0145-0146).
Regarding claim 3, Lee discloses the image processing apparatus according to claim 1, except, wherein the determination unit determines, based on a difference in depth calculated according to depth information that corresponds to the first area and depth information that corresponds to the second area, the focus target area.
However, Terashima discloses, using the calculation of a difference value (P1-P2) of each of the received image plane positions, it is possible to determine the difference value of the subject distances using a focal depth conversion (¶0146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee to include the teaching of Terashima of calculating difference in subject distances for determining AF, to obtain, wherein the determination unit determines, based on a difference in depth calculated according to depth information that corresponds to the first area and depth information that corresponds to the second area, the focus target area, because, such combination would give better AF area selection since it also takes into consideration the MTF of the ranging areas in relation to lens (see abstract, ¶0145-0146).
Regarding claim 6, Lee in view of Terashima discloses the image processing apparatus according to claim 2, wherein 	the depth information is based on a distance between the image capturing apparatus and a subject or a phase difference of incident light on an image capturing element of the image capturing apparatus (¶0145-0146).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hamano (US 2014/0043522).

Regarding claim 11, Lee discloses the image processing apparatus according to claim 10, except, wherein the extraction unit extracts, from the second area, an area whose depth indicated by depth information that corresponds to the second image is included in a predetermined range as the one or more partial areas.
However, Hamano discloses, that determine whether the face interior area of the object is within the depth of field and can make appropriate settings of the focus detection area (¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee to include the teaching of Hamano of determine whether the face interior area of the object is within the depth of field, to obtain, wherein the extraction unit extracts, from the second area, an area whose depth indicated by depth information that corresponds to the second image is included in a predetermined range as the one or more partial areas, because, such combination would allow better setting for focus detection area (¶0067).


Allowable Subject Matter
Claims 4, 5, 9, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 

Regarding claim 4, wherein the determination unit determines, from among the one or more partial areas, a partial area for which a difference between a depth of the first area and a depth of the partial area is smaller than a predetermined threshold as the focus target area.
Regarding claim 9, wherein the detection unit, in a case where the portion that is the same as the specific portion cannot be detected, detects a portion that is different from the specific portion as the second area.
Regarding claim 12, wherein the extraction unit, based on a depth of field when the image capturing apparatus captured the second image, changes the predetermined condition of the one or more partial areas.
Regarding claim 14, wherein the determination unit changes the plurality of criterion of the focus target area based on an elapsed time from the first point in time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697